Citation Nr: 1104686	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Navy from June 1977 to January 1981.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In July 2009, a videoconference hearing was held between the 
above RO and the Board in Washington, DC, before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the file.  The Board subsequently remanded the 
case for additional development; the case has now been returned 
to the Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and any other pertinent information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That 
holding was expanded to encompass other conditions in Brokowski 
v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's 
identification of the benefit sought does not require technical 
precision).  

The appellant's application for benefits listed his claim as one 
for chronic bronchitis and he has described symptoms of nasal 
congestion, headaches, productive cough, and chest pain.  Review 
of the medical evidence of record reveals diagnoses of chronic 
bronchitis, asthma, reactive small airway disease, chronic 
obstructive pulmonary disease, chronic sinusitis, acute 
sinusitis, and allergic rhinitis.  The Board has therefore 
recharacterized the the issue on appeal as listed on the first 
page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

The January 2010 Board Remand directives state that the AMC/RO 
was to obtain all of the appellant's VA treatment records and 
evaluations.  However, the claims file contains only VA treatment 
records dated up to March 2007.  On remand, all VA treatment 
records dated from March 2007 onward must be obtained and 
associated with the claims file.

The May 2009 Board Remand directives also stated that the AMC/RO 
was to schedule the appellant for a medical examination in order 
to identify all current respiratory disorders and to obtain an 
opinion about the etiology and onset date of those identified 
conditions.  The appellant underwent the directed examination in 
May 2010; the examiner rendered diagnoses of chronic bronchitis 
and episodic sinusitis.  However, the examiner did not discuss 
either the etiology or the onset date of these conditions.  
Furthermore, the examiner only opined that the appellant's 
current diagnoses were not due to exposure to toxic substances 
during service and did not otherwise address direct service 
connection, to include discussion of the appellant's various 
instances of in-service treatment for upper respiratory 
infections, nasal and sinus congestion, coughing, and possible 
allergies.  

Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the veteran 
why an adequate examination will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical 
opinion that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, which 
it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 
120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court 
found that a medical examination was inadequate because the 
examiner did not provide an etiological opinion and did not 
review prior medical records.  It is incumbent upon the 
adjudicator to return an examination report as inadequate if it 
does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), 
the Court held that, in some circumstances, VA has a duty to 
return for clarification unclear or insufficient examination 
reports, even when they do not originate from VA medical 
personnel.  In particular, such clarification should be obtained 
where the missing evidence bears greatly on the probative value 
of the examination report.  Here, clarification is needed 
concerning the possibility that the appellant's claimed 
respiratory disorder is etiologically related to some incident of 
service, including the clinical findings relating to upper 
respiratory infections, nasal and sinus congestion, coughing, and 
possible allergies.

As previously noted, the May 2010 VA examiner rendered a 
diagnosis of episodic sinusitis, quiescent now.  Review of the 
appellant's service medical treatment records reveals that he 
reported sinusitis in connection with his January 1981 separation 
examination.  During his July 2009 Board videoconference hearing, 
the appellant reported continuity of his claimed symptomatology 
from service to the present.  See Buchanan v. Nicholson, 451 F.3d 
1331 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007), regarding the competency of such testimony.  

Review of the appellant's VA treatment records (dated between 
January 2002 and March 2007) reveals that he had been diagnosed 
with acute sinusitis with chronic recurrence (January 2002); 
history of recurrent sinusitis for past year (July 2002); acute 
sinusitis (November 2003); probable sinusitis (July 2004); 
sinusitis/bronchitis (November 2004); and sinusitis/bronchitis 
(March 2005).  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, and the claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  Application of the Court's holding in the McClain case 
is not reflected in the RO's analysis of this claim.

On remand, these deficiencies must be rectified.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following:

1.  Assure that all notification and development 
action required by 38 U.S.C. A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2010), the 
implementing regulations found at 38 C.F.R. 
§ 3.159 (2010) and any other applicable legal 
precedent has been completed. 

2.  Obtain and associate with the claims file 
all VA treatment records generated since March 
2007.

3.  Contact the appellant to obtain the names 
and addresses of all private, or other 
government health care providers and treatment 
centers where he has been treated for any 
respiratory complaints since 1981.  After 
securing the necessary release(s), obtain any 
such records that have not been previously 
secured.  

In particular, all available treatment records 
generated by providers at North Denver 
Pulmonary, including Dr. Buckley, must be 
obtained and associated with the claims file.

4.  To the extent there is an unsuccessful 
attempt to obtain any of these records, the 
claims file should contain documentation of 
attempts made.  The appellant and his 
representative must also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  After the above development is 
completed, arrange for the physician who 
performed the May 2010 VA examination to 
clarify and expand on the opinions rendered 
in the report.  Tell that physician to 
review the service medical records, all 
private treatment records and all VA 
treatment records, and to state that this 
review was accomplished.  

Ask that physician to state whether the 
Veteran's current respiratory pathology is 
related to any incident of military 
service, including his in-service 
complaints of, and treatment for, upper 
respiratory infections, nasal and sinus 
congestion, coughing, and possible 
allergies, and to state the reasons for 
such an opinion.  The physician is to opine 
whether, based on what is medically known 
about causes or possible causes of 
sinusitis and bronchitis, any signs or 
symptoms noted in service or within one 
year after service separation (in January 
1981) were the first manifestations of the 
Veteran's current complaints.  

The physician's opinion must include a 
discussion of the significance, if any, of 
any post-service respiratory symptoms 
reported by the Veteran, as well as the 
clinical significance of all relevant 
private and VA treatment for similar 
symptoms from 1981 to the present and all 
relevant testing of record from 1981 to the 
present.  (If the May 2010 examining 
physician is unavailable, ask another 
pulmonary specialist to answer the 
questions.)

Note:  In assessing the relative likelihood as 
to origin and etiology of the Veteran's claimed 
respiratory pathology specified above, the 
physician should apply the standard of whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that any 
such claimed disorder is causally or 
etiologically related to the Veteran's active 
service, or whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the physician should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
physician concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
physician should state whether the inability to 
provide a definitive opinion was due to a need 
for further information (with said needed 
information identified) or because the limits of 
medical knowledge had been exhausted regarding 
the etiology of the Veteran's claimed 
respiratory pathology, including sinusitis and 
bronchitis.  See Jones v. Shinseki, 23 Vet. App. 
382 (2010).

6.  Then review the claims file to ensure that 
all development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is to 
be implemented.  Specific attention is directed 
to the medical opinion report.  If the report 
does not include fully detailed descriptions of 
all pathology and adequate responses to the 
specific opinion requests, the report must be 
returned to the providing physician for 
corrective action.  To help avoid future remand, 
the AMC/RO must ensure that all requested 
actions have been accomplished (to the extent 
possible) in compliance with this Remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After all appropriate development has been 
accomplished, review the record, including any 
newly acquired evidence, and readjudicate the 
respiratory disorder service connection issue on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record and 
be accomplished with application of all 
appropriate legal theories.  

8.  If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a Supplemental Statement of the 
Case (SSOC), containing notice of all relevant 
actions taken on the claim for service 
connection, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.  See Kyhn v. Shinseki, No. 07-2349 (Jan. 18, 2011).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

